PER CURIAM.
Defendant Earl Rachal was charged by bill of information with distribution of marijuana in violation of La.R.S. 40:967. On January 18,1982 he entered a plea of guilty to the reduced charge of attempted distribution of marijuana, La.R.S. 14:27; 40:967, and the trial court ordered a presentence investigation. Thereafter, the court sentenced defendant to five (5) years’ imprisonment at hard labor, the maximum penalty for the offense. Defendant has now appealed his conviction and sentence to this Court, urging that the penalty imposed by the trial court is excessive and that he was denied adequate opportunity to review the contents of the presentence report prior to sentencing. We find no merit in the latter contention. We agree with counsel, however, that the reasons articulated by the trial court at sentencing do not adequately support the imposition of a maximum penalty on this relatively young, first offender. Cf., State v. Jones, 398 So.2d 1049 (La.1981). In particular, we find no basis in the record, or in the presentence report, for the judge’s suggestion that defendant has engaged in broad criminal activities ranging across Texas and Louisiana.
Accordingly, defendant’s conviction is affirmed but his sentence is vacated and the ease remanded to the trial court for resen-tencing in accordance with law.
CONVICTION AFFIRMED; SENTENCE VACATED AND CASE REMANDED.